Citation Nr: 0531491	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  97-33 959A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
degenerative joint disease (DJD) of the cervical spine prior 
to September 26, 2003.

2.  Entitlement to an evaluation in excess of 30 percent for 
DJD of the cervical spine from September 26, 2003

3.  Entitlement to an evaluation in excess of 10 percent or 
residuals of right ankle sprain with degenerative changes.

4.  Entitlement to a compensable evaluation for maxillary 
sinusitis prior to October 7, 1996.

5.  Entitlement to a rating in excess of 10 percent for 
maxillary sinusitis from October 7, 1996.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from August 1966 to April 
1972, and from June 1983 to May 1992.

Initially, the Board of Veterans' Appeals (Board) notes that 
in his original claim on appeal, the veteran sought a rating 
in excess of 20 percent for DJD of the cervical spine and a 
compensable rating for maxillary sinusitis.  Thereafter, a 
January 2004 supplemental statement of the case increased the 
rating for DJD of the cervical spine to 30 percent, effective 
from September 26, 2004, and the rating for maxillary 
sinusitis to 10 percent effective from October 8, 1996.  The 
veteran has continued his appeal as to both of these issues.  
The Board has split each of these issues into two issues to 
more clearly define the ratings and rating periods under 
current appellate review. 

The Board further notes that the January 2004 supplemental 
statement of the case also granted a separate 10 percent 
rating for radiculopathy and ulnar neuropathy, residuals of 
gunshot wound of the left hand.  However, the claims file 
does not reflect a notice of disagreement with the rating 
assigned for this disability.  Therefore, the Board does not 
find that this issue has been developed for current appellate 
review.

As will be addressed more fully below, the Board also does 
not find that the veteran has been formally service connected 
for degenerative disc disease (DDD) of the cervical spine.  
However, in light of the fact that there is in-service May 
1991 magnetic resonance imaging (MRI) findings of left C6-7 
focal disc protrusion and mild central bulging of the C5-6 
disc, January 1992 in-service findings of DDD, and post-
service X-ray findings of cervical discogenic disease in May 
1993, the Board finds that the record has clearly raised such 
a claim, and the issue of entitlement to service connection 
for DDD of the cervical spine is therefore referred to the 
regional office (RO) for appropriate adjudication.

Finally, while the Board finds that the issue of entitlement 
to DJD of the cervical spine is currently ready for further 
appellate consideration, the issues of entitlement to a 
compensable evaluation for maxillary sinusitis prior to 
October 7, 1996, a rating in excess of 10 percent for 
maxillary sinusitis from October 7, 1996, and an evaluation 
in excess of 10 percent for right ankle sprain with 
degenerative changes are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to September 26, 2003, the veteran's DJD of the 
cervical spine was manifested by symptoms that were 
productive of severe limitation of motion and pain.

2.  From September 26, 2003, the veteran's DJD of the 
cervical spine has been manifested by symptoms that are 
productive of severe limitation of motion and pain.


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent, but not greater, rating 
for the veteran's DJD of the cervical spine prior to 
September 26, 2003, have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5290 (2003), 5235-5243 (effective September 26, 2003).  

2.  The criteria for a rating in excess of 30 percent for the 
veteran's DJD of the cervical spine after September 26, 2003, 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5290 (2003), 
5235-5243 (effective September 26, 2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

At the outset, the Board notes that this matter has been 
sufficiently developed pursuant to the guidelines established 
by the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005) (VCAA).  
In this regard, the veteran was notified on numerous 
occasions that he needed to provide medical evidence that his 
service-connected cervical spine disability had worsened in 
order to establish entitlement to an increased rating.

First, the August 1993 rating decision advised the veteran 
that his cervical spine disability was being rated as 20 
percent disabling based on slight limitation of motion and 
radiculopathy.  Similarly, a May 1994 rating decision noted 
that recent Department of Veterans Affairs (VA) treatment 
records revealed findings that indicated full range of 
motion, and therefore no basis for a rating in excess of 20 
percent.  

The May 1994 statement of the case then continued the 20 
percent rating for the veteran's cervical spine disability, 
rating the disability primarily based on certain neurological 
symptoms it determined warranted no more than a 20 percent 
rating.  

Following a March 2000 remand for further evidentiary 
development, a January 2004 letter to the veteran from the RO 
advised the veteran of the evidence necessary to substantiate 
his claim for an increased rating, and the respective 
obligations of the VA and the veteran in obtaining such 
evidence.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, a January 2004 supplemental statement of the 
case advised the veteran that it was granting a separate 10 
percent rating for left upper extremity radiculopathy and 
ulnar neuropathy, and also increasing the rating for the 
veteran's DJD of the cervical spine to 30 percent under the 
new rating criteria applicable to spine disabilities, 
effective from September 26, 2003, noting that results of 
examination revealed limitation of flexion consistent with a 
30 percent evaluation.

Finally, a January 2005 letter requested that the veteran 
provide any additional evidence in his possession that was 
supportive of his claim, and noted once again the respective 
obligations of the VA and the veteran in obtaining such 
evidence.  Id.  

While the January 2004 VCAA notice letter came long after the 
rating action that originally assigned the 20 percent rating 
for the veteran's cervical spine disability, the January 2005 
letter did essentially request that the veteran provide any 
evidence he thought would support his claim as addressed in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), and as 
demonstrated from the foregoing communications from the RO 
and the Board, the Board finds that appellant was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim.  All the VA requires is tat the duty 
to notify under the VCAA is satisfied, and the claimants are 
given the opportunity to submit information and evidence in 
support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless 
error).

The veteran has also been provided with the applicable law 
and regulations, and there is no indication that there are 
any outstanding pertinent records or documents that have not 
already been obtained or that are not adequately addressed in 
documents contained within the claims folder.

The veteran was additionally afforded relevant VA medical 
examination that further enables the Board to assess the 
severity of the veteran's service-connected cervical spine 
disability.  In addition, the veteran has not indicated any 
intention to provide additional evidence in support of his 
claim.

Thus, based on all of the foregoing, the Board finds that 
further notice and/or development of this matter is not 
required under the VCAA.

The history of this disability shows that service connection 
for DJD of the cervical spine was established by an August 
1993 rating decision, and that this and the veteran's already 
service-connected left upper extremity radiculopathy and 
ulnar neuropathy were assigned a 20 percent rating, effective 
from July 1, 1992.  At this time, May 1993 VA examination 
revealed moderate tenderness to palpation along the cervical 
spine vertebra and associated paravertebral area.  Cervical 
flexion was limited to 20 degrees, dorsiflexion was limited 
to 15 degrees, right lateral flexion was to 35 degrees, left 
lateral flexion was to 30 degrees, and lateral rotation was 
to 40 degrees, bilaterally.  The diagnoses included 
degenerative joint disease of the cervical spine with 
moderate range of motion deficits and left cervical 
radiculopathy by history.

VA X-rays of the cervical spine in May 1993 revealed 
degenerative changes as evidenced by osteophyte formation 
about the vertebral margins with reduction in intervertebral 
disc spaces at C4-5 and C6-7 levels.  The impression included 
degenerative spondylosis and discogenic disease.  

VA outpatient records from August 1993 reflect an impression 
that included radicular left arm pain possibly secondary to 
cervical disc.  In February 1994, it was indicated that there 
was a diagnosis of cervical spine radiculopathy, and it was 
noted that the veteran's forward flexion was limited (pulling 
sensation).  Later in February 1994, the impression included 
cervical nucleus pulposus and cervical pain secondary to DJD.  
In September 1994, it was noted that the veteran had deceased 
active range of motion in the neck, particularly with lateral 
flexion and rotation secondary to tightness in both sides.  
In November 1995, the problem list included cervical nucleus 
pulposus disc herniation and cervical spine pain.

June 2000 VA peripheral nerves examination revealed that the 
veteran reported being shot in the left forearm and hand 
during service in Vietnam.  The veteran also reported being 
involved in two automobile accidents in service, one in 1988 
and another in 1989.  In 1988, he was broadsided from the 
passenger's side.  He stated that there was immediate neck 
pain that increased the following day.  Shortly after the 
accident, a Dr. Z. advised him that he had a neck strain.  In 
1989, he was rear-ended by a car, and again reportedly 
suffered neck pain which developed over one to two days.  He 
was placed on physical therapy for about one to two months, 
and while there was recovery, the veteran indicated that he 
did not experience complete recovery from the neck pain 
following that incident.

The veteran indicated that he continued to suffer from neck 
pain from the time of his second accident to the present.  He 
experienced periodic pain an average of four days out of the 
week, and the pain fluctuated in duration and severity.  
There was stiffness in the neck and radiating left arm pain.  
Extended fixed-positioning of the head would cause pain and 
sharp turning of the head during driving would cause pain.  
The veteran stated that he would receive chiropractic neck 
adjustments at the rate of one every six months to a year.  
Examination of the veteran's neck revealed minimal tenderness 
over the upper spinous processes at C4 and over the 
paraspinal muscles in the upper thoracic region on the left 
side, primarily around the scapular tip.  There was moderate 
to marked limitation of motion, with flexion limited to half 
of normal, extension limited to 10 degrees, rotation limited 
by one half, lateral flexion to the right limited by one 
half, and lateral flexion to the left limited by one quarter 
of its normal range.

In his review of the records, the examiner noted that 
degenerative arthritis of the cervical spine was first 
diagnosed in 1991.  The examiner also noted previous range of 
motion findings at the time of VA examination in May 1993, at 
which time cervical flexion was limited to 20 degrees, 
dorsiflexion was limited to 15 degrees, right lateral flexion 
was to 35 degrees, left lateral flexion was to 30 degrees, 
and lateral rotation was to 40 degrees, bilaterally.  

The diagnoses included cervical spondylosis without evidence 
for significant radiculopathy by neurological examination, 
and peripheral neuropathy of unknown etiology.  The examiner 
further commented that there was no strong evidence for 
significant radiculopathy related to cervical spondylosis, 
but there was subtle atrophy of the supraspinous muscle on 
the left side, which might suggest a C5-6 root impingement on 
that side.  It was the opinion of the examiner that there had 
been no significant change in the veteran's condition since 
his most recent accident, and that findings of mild 
neuropathy were not service related.  The veteran did, 
however, note that the veteran experienced limitation in his 
activities as a result of chronic neck pain stemming from the 
two accidents that occurred while the veteran was in the 
military.  

June 2000 VA cervical spine X-rays were interpreted to reveal 
DDD at C4-5, C5-6, and C6-7 levels with anterior osteophytes 
and disc space narrowing.  The impression was DDD at C4-5, 
C5-6, and C6-7 levels and mild neural foraminal narrowing at 
C6-7, bilaterally.

VA joints examination in June 2000 again revealed the 
veteran's history of in-service automobile accidents and 
continuing chronic neck pain.  The veteran's cervical spine 
range of motion at this examination demonstrated forward 
flexion to 90 degrees, dorsiflexion to 35 degrees, right and 
left lateral flexion to 30 and 35 degrees, respectively, 
right lateral rotation to 50 degrees, and left lateral 
rotation to 55 degrees.  Results of cervical spine X-rays 
were noted.  The diagnoses included mild DDD, with minimal 
osteoarthritic (DJD) findings and minimal left shoulder 
radiculopathy.

VA neurological consultation in September 2000 revealed that 
the veteran had been referred for evaluation of possible 
cervical spine radiculopathy and ulnar neuropathy.  The 
veteran noted that he had experience left greater than right 
shoulder pain that was occasionally severe enough to 
interfere with activities.  Physical examination revealed 
mild bilateral shoulder pain with flexion of the neck.  The 
assessment included left shoulder pain most likely 
musculoskeletal in origin in light of point tenderness, lack 
of consistent description of shooting pain down arm, and 
alleviation with stretching.  

VA cervical spine MRI in November 2000 was interpreted to 
reveal a focal right paracentral/foraminal disc protrusion at 
C4-5 resulting in right C5 foramina stenosis, and focal left 
paracentral/foraminal disc protrusion at C5-6 and C6-7 
resulting in left greater than right foramina narrowing at 
these two levels.  

August 2004 spine examination again revealed the veteran's 
history of in-service automobile accidents and associated 
neck pain.  Physical examination indicated tenderness on 
palpation of the midline cervical spine in the lower cervical 
region.  There was no significant paraspinal muscle spasm.  
Cervical spine flexion, extension, and right lateral flexion 
were from 0 to 30 degrees, with pain beginning and ending at 
30 degrees.  Left lateral flexion was from 0 to 15 degrees, 
with pain beginning and ending at 15 degrees.  Right rotation 
was from 0 to 60 degrees, with pain beginning and ending at 
60 degrees.  Left rotation was from 0 to 40 degrees, with 
pain beginning and ending at 40 degrees.  The examiner stated 
that evidence for radiculopathy was somewhat obscured by the 
veteran's mild, left-sided weakness and sensory deficit due 
to the ulnar nerve injury as a result of gunshot wounds while 
in Vietnam, but that cervical spine motion was diminished and 
some weakness noted on the left triceps.  The diagnosis 
included DJD of the cervical spine with radiculopathy, ulnar 
neuropathy, mild left hand weakness, and residual scar.  The 
examiner went on to remark that the veteran's cervical spine 
condition caused limitations at occupations that involved 
holding the neck in a prolonged extended or flexed position, 
frequent turning of the neck, heavy pushing or pulling, or 
heavy lifting.  


II.  Rating Criteria and Analysis

With respect to the veteran's service-connected cervical 
spine disability, the Board notes that as the veteran's claim 
for increased rating was filed prior to relevant revisions in 
the criteria applicable to spine disabilities (the most 
recent revisions were effective September 26, 2003), it will 
be necessary to consider former Diagnostic Code 5290 and the 
subsequent revisions to this and other applicable Diagnostic 
Codes.  

Before doing so, however, the Board would like to point out 
that it will not consider former Diagnostic Code 5293 
relating to intervertebral disc syndrome or its subsequent 
revisions in rating the veteran's DJD of the cervical spine, 
as DDD has never been formally adjudicated as secondary to 
the veteran's service-connected cervical spine disability, 
and the separate 10 percent rating for left upper 
radiculopathy and ular neuropathy established in the January 
2004 supplemental statement of the case has not been 
developed for current appellate review.  The Board further 
finds that the fact that the RO granted a separate rating for 
radiculopathy does not automatically entitle the veteran to 
the establishment of service connection for DDD.

Therefore, in turning to the evidence of record, the Board 
will be required to focus on symptoms such as pain, 
limitation of motion, and tenderness.  In this regard, under 
former Diagnostic Code 5290, severe limitation of motion of 
the cervical spine warranted a rating of 30 percent, and the 
veteran's DJD of the cervical spine was assigned this rating 
in January 2004, only effective from the effective date of 
the most recent revisions to the criteria for spine 
disabilities, which is September 26, 2003.  

Here, although the findings from the June 2000 VA joints 
examination do not reflect significant loss of cervical spine 
motion, this is inconsistent with the results of 
contemporaneous VA peripheral nerves examination, in addition 
to prior and subsequent findings of moderate to severe 
limitation of motion and activities.  While the Board notes 
that some of this loss of motion and pain may be due to the 
veteran's DDD which has not yet been service connected, the 
Board finds that it must give the veteran the benefit of the 
doubt, and conclude that severe limitation of motion existed 
with respect to the veteran's service-connected cervical 
spine before September 26, 2003, and that a 30 percent rating 
is therefore warranted under former Diagnostic Code 5290 
prior to that date.  

As the Board has awarded the maximum rating for limitation of 
motion under the rating criteria in effect prior to September 
26, 2003, the veteran's pain on use would not entitle the 
veteran to any higher evaluation based on functional 
limitation, and since arthritis is also rated based on 
limited motion, this would also not entitle the veteran to a 
higher rating.  (Using the same limitation of motion to rate 
the cervical spine disability under arthritis Codes would 
also violate the rule against pyramiding found at 38 C.F.R. 
§ 4.14 (2005)).  

Having established that a rating of 30 percent is warranted 
for the period prior to September 26, 2003 under former 
Diagnostic Code 5290, the Board will further determine 
whether any of the recent revisions to the rating criteria 
for the spine will entitle the veteran to an even higher 
rating either before or after September 26, 2003.  In this 
regard, the Board finds that the August 2002 revisions do not 
provide a basis for a higher rating, since these revisions 
concern the diagnostic criteria for intervertebral disc 
syndrome.  As was note previously, the veteran's DDD has not 
yet been adjudicated as secondary to service or service-
connected disability.

The Board further notes that in considering the even more 
recent revisions to the spine criteria effective September 
2003, as there is no ankylosis of the spine, the veteran's 
limitation of motion in the cervical spine would entitle him 
to a maximum rating of 30 percent.  The Board also again 
finds that the revisions relating to intervertebral disc 
syndrome are not currently for consideration.  

Therefore, the Board concludes that the veteran is entitled 
to a 30 percent, but not greater, rating for his cervical 
spine disability prior to September 26, 2003, and that a 
preponderance of the evidence is against a rating in excess 
of 30 percent either before or after September 26, 2003.


ORDER

Entitlement to a 30 percent, but not greater, rating for DJD 
of the cervical spine prior to September 26, 2003, is 
granted.

Entitlement to a rating in excess of 30 percent before and 
after September 26, 2003, is denied.


REMAND

With respect to the remaining issues of entitlement to a 
compensable evaluation for maxillary sinusitis prior to 
October 7, 1996, a rating in excess of 10 percent for 
maxillary sinusitis from October 7, 1996, and an evaluation 
in excess of 10 percent for right ankle sprain with 
degenerative changes, the Board notes that the most recent 
examinations for rating purposes as to these claims occurred 
in June 2000, and in his request for more recent 
examinations, the veteran's service representative asserts in 
April 2005 that the veteran's maxillary sinusitis and right 
ankle disability have worsened since previous VA examination.  
Accordingly, the Board finds that the veteran should be 
afforded new VA examinations to determine the current nature 
and severity of his service-connected maxillary sinusitis and 
right ankle disability.

Moreover, the Board notes that prior to the grant of service 
connection for these disabilities, there is no indication 
that the veteran was advised of the evidence needed to 
substantiate his claims and the respective obligations of VA 
and the veteran in this regard, and while a recent January 
2005 letter from the RO to the veteran identifies these 
claims, it does not convey what evidence is necessary to 
substantiate them.  (The Board further notes that an earlier 
January 2004 letter that did notify the veteran as to the 
evidence necessary to substantiate his claim for an increased 
rating for his cervical spine disorder did not address any of 
the other claims on appeal.)  Thus, while the case is in 
remand status, the veteran should be provided with an 
additional VCAA letter as to the remaining claims on appeal, 
advising him of the evidence necessary to substantiate the 
claims, and the respective obligations of VA and the veteran 
in obtaining such evidence.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The veteran should also be asked to provide 
any evidence in his possession that pertains to the claims. 

Accordingly, this case is REMANDED for the following actions:

1.  The veteran should be provided with a 
new VCAA letter as to the issues of 
entitlement to a compensable evaluation 
for maxillary sinusitis prior to October 
7, 1996, a rating in excess of 10 percent 
for maxillary sinusitis from October 7, 
1996, and an evaluation in excess of 10 
percent for right ankle sprain with 
degenerative changes, noting the evidence 
necessary to substantiate the claims and 
the respective obligations of VA and the 
veteran in obtaining such evidence.  The 
veteran should also be asked to provide 
any evidence in his possession that 
pertains to the claims.  

2.  The veteran should be afforded an 
appropriate VA examination to determine 
the nature and severity of his maxillary 
sinusitis.  The claims folder should be 
made available to the examiner for review 
in connection with the examination.  All 
indicated studies should be performed, 
and all findings reported in detail.  

3.  The veteran should be afforded an 
appropriate VA examination to determine 
the nature and severity of his right 
ankle sprain with degenerative changes.  
The claims folder should be made 
available to the examiner for review in 
connection with the examination.  All 
indicated studies should be performed, 
and all findings reported in detail. 

4.  The case should again be reviewed on 
the basis of the additional evidence, and 
the proper criteria for rating sinusitis 
must be used for the appropriate time 
periods in this case.  If any benefit 
sought on appeal remains denied, the 
appellant and his representative should 
be provided a supplemental statement of 
the case and given the opportunity to 
respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999, hereafter "the Court") for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


